Citation Nr: 0414961	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  94-25 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a laceration of the anus.


REPRESENTATION

Appellant represented by:	Melinda K. Hart, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1953 to March 
1954. 

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a March 1994 rating 
decision of the Atlanta, Georgia Regional Office (hereinafter 
"the RO") which confirmed and continued a noncompensable 
disability evaluation for the veteran's service-connected 
residuals of a laceration of the anus and a noncompensable 
disability evaluation for his service-connected post- 
operative residuals of a right inguinal hernia.  At an August 
1996 Travel Board hearing, the veteran withdrew his claim for 
entitlement to a compensable evaluation for post-operative 
residuals of a right inguinal hernia.  In a March 1997 
decision, the Board denied the veteran's claim for 
entitlement to a compensable evaluation for his service-
connected residuals of a laceration of the anus.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court").  In January 
1998, the Court vacated the Board's March 1997 decision and 
remanded the veteran's appeal to the Board for compliance 
with a Joint Motion for Remand.  Such motion directed that 
the veteran be afforded a Department of Veterans Affairs 
(hereinafter "VA") examination as to his service-connected 
residuals of a laceration of the anus and that the Board 
request any additional development necessary to properly 
adjudicate the veteran's claim.  The Board remanded the case 
for additional development of evidence in June 1998.  The 
case has now been returned to the Board for further appellate 
review.


REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles (John) 
v. Principi, 16 Vet. App. 370 (2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the case must be remanded because the 
requirements of the VCAA have not been met.  In this regard, 
the Board notes that a letter from the RO dated in December 
2003 was prepared to conform to the notice requirements of 
38 U.S.C.A. § 5103(a).  Significantly, however, the letter 
was returned to the RO with a notation by the postal service 
indicating that the address was insufficient.

The Board notes that the address used in mailing the letter 
to the veteran was not the most recent address used by the 
veteran in his correspondence to the VA.  A statement in 
support of claim from the veteran dated in August 2002 
contains a different address which appears to be a newer 
address than the one used by the RO in mailing the VCAA 
letter.  There is no indication in the claims file that the 
RO attempted to remail the VCAA letter to that new address.

A regulatory provision that permitted the Board to provide 
such notice, 38 C.F.R. § 19.9(a)(2)(ii) (2002), was 
invalidated by the U.S. Court of Appeals for the Federal 
Circuit (Court of Appeals).  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, the Board must remand the case for the 
purpose of having such a letter reissued.

The Board also notes that it appears that additional relevant 
evidence exists which has not been obtained.  In the 
statement of August 2002, the veteran indicated that he had 
received treatment for his disability at a VA medical 
facility in Decatur, Georgia.  Such records must be obtained 
for consideration in connection with his claim.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should remail the December 
2003 VCAA letter and a copy of a March 
2003 Supplemental Statement of the Case 
to the veteran at the address which he 
listed on a Statement in Support of Claim 
dated in August 2002.  

2.  The RO should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.  
Regardless of whether the veteran 
responds, the RO should attempt to obtain 
the veteran's treatment records from the 
VA medical facility in Decatur, Georgia.  
The VA must continue its efforts until 
all records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  
The RO must inform the appellant as to 
any evidence which cannot be obtained.  

3.  The RO should review any additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.  If 
the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




